AFFIRM; and Opinion Filed October 29, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00523-CR
                                    No. 05-15-00524-CR

                  LADARREAN LOFFEYETTE WILLIAMS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F15-51035-J, F13-61695-J

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                   Opinion by Justice Brown

       LaDarrean Loffeyette Williams was convicted, following the adjudication of his guilt, of

assault involving family violence, with a prior assault involving family violence conviction

(cause no. 05-15-00524-CR), and a new offense of assault involving family violence by

impeding the breath, having a prior assault involving family violence conviction (cause no. 05-

15-00523-CR). See TEX. PENAL CODE ANN. §§ 22.01(a)(1), (b)(2), (b-1) (West 2011); TEX.

FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2014). The trial court assessed

punishment at five years’ imprisonment in cause no. 05-15-00524-CR and ten years’

imprisonment in cause no. 05-15-00523-CR. On appeal, appellant’s attorney filed a brief in
which she concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not do so. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150523F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LADARREAN LOFFEYETTE                              Appeal from the Criminal District Court
WILLIAMS, Appellant                               No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                  F15-51035-J).
No. 05-15-00523-CR       V.                       Opinion delivered by Justice Brown,
                                                  Justices Lang-Miers and Schenck
THE STATE OF TEXAS, Appellee                      participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 29, 2015.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LADARREAN LOFFEYETTE                              Appeal from the Criminal District Court
WILLIAMS, Appellant                               No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                  F13-61695-J).
No. 05-15-00524-CR       V.                       Opinion delivered by Justice Brown,
                                                  Justices Lang-Miers and Schenck
THE STATE OF TEXAS, Appellee                      participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 29, 2015.




                                            -4-